Citation Nr: 1121521	
Decision Date: 06/03/11    Archive Date: 06/09/11

DOCKET NO.  07-30 814	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Fargo, North Dakota


THE ISSUES

1.  Entitlement to service connection for a heart murmur, to include as secondary to diabetes mellitus.

2.  Entitlement to an increased rating in excess of 30 percent for peripheral neuropathy of the right upper extremity prior to July 14, 2008. 

3.  Entitlement to an increased rating in excess of 50 percent for peripheral neuropathy of the right upper extremity since July 14, 2008.

4.  Entitlement to an increased rating in excess of 20 percent for peripheral neuropathy of the left upper extremity prior to July 14, 2008.

5.  Entitlement to an increased rating in excess of 40 percent for peripheral neuropathy of the left upper extremity since July 14, 2008.

6.  Entitlement to an initial compensable rating for diabetic nephropathy prior to March 25, 2003. 

7.  Entitlement to an initial rating in excess of 30 percent for diabetic nephropathy from March 25, 2003 to July 9, 2008. 

8.  Entitlement to an initial rating in excess of 60 percent for diabetic nephropathy since July 9, 2008.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

A.M. Ivory, Counsel


INTRODUCTION

The Veteran had active military service from July 1971 to May 1975. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2006 and February 2008 rating decisions by the Department of Veterans' Affairs (VA) Regional Office (RO) in Fargo, North Dakota.  In a September 2006 decision, the RO granted service connection for diabetic nephropathy and assigned an initial noncompensable rating, effective December 8, 1998, and a 30 percent rating, effective March 25, 2003; the Veteran perfected appeals to the initial ratings assigned.  During the pendency of the appeal, by a November 2008 rating decision, the Veteran was granted a 60 percent rating, effective July 9, 2008. 

The September 2006 rating decision also continued the Veteran's 30 percent rating for his peripheral neuropathy of the right upper extremity and his 40 percent rating for his peripheral neuropathy of the left upper extremity.  During the pendency of the appeal, in a November 2008 rating decision, the Veteran was assigned 50 percent rating for the peripheral neuropathy of the right upper extremity and a 40 percent rating for peripheral neuropathy of the left upper extremity, both effective July 14, 2008.  Inasmuch as ratings higher than 40 and 50 percent for the Veteran's service-connected peripheral neuropathy of the right and left upper extremities are is available, and inasmuch as a claimant is presumed to be seeking maximum available benefit for a given disability, the claims for increased ratings, as reflected on the title page, remain viable on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  

In a February 2008 Decision Review Officer (DRO) decision, the Veteran's claim for service connection for a heart murmur was denied.  The Veteran perfected an appeal to this denial.

In an April 2011 informal hearing presentation, the Veteran's representative discussed the Veteran's service-connected peripheral neuropathy of both lower extremities.  Thus, the issues of increased ratings for the Veteran's peripheral neuropathy of both lower extremities have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  The Board also finds that the issue of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) prior to July 14, 2008 has been raised by the record and is also referred to the AOJ for appropriate action.

All of the issues on appeal are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action, on his part, is required.


REMAND

The Board finds that after a careful review of the Veteran's claims file further development is warranted for all of the issues on appeal.  

In a September 2008 letter, the Veteran stated he was in receipt of Social Security Disability Insurance from the Social Security Administration (SSA).  The RO should obtain all records that pertain to the SSA determination.  Where there is actual notice to VA that the appellant is receiving disability benefits from SSA, VA has the duty to acquire a copy of the decision granting SSA disability benefits and the supporting medical documentation relied upon.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

The Veteran asserts that he has a heart murmur that is the result of his diabetes mellitus.  At the November 2008 VA examination it was noted that the Veteran had a grade 2/6 holosystolic heart murmur; however, no opinion on etiology was given.  Therefore, the Board finds that the Veteran should be afforded a VA examination to determine that nature and etiology of his heart murmur, to include if it is secondary to his diabetes mellitus. 

The Board also finds that further development is warranted for the Veteran's diabetic nephropathy.  On appeal are three different ratings for different time periods for the Veteran's diabetic nephropathy.  The Veteran is in receipt of a noncompensable rating prior to March 25, 2003, a 30 percent rating from March 25, 2003 to July 9, 2008, and a 60 percent rating since July 9, 2008.  The Veteran was granted his ratings for nephropathy under 38 C.F.R. § 4.115b, Diagnostic Code 7541.  Diagnostic Code 7541 pertains to renal involvement due to diabetes mellitus and directs that the disability is to be rated as renal dysfunction.  In discussing nephritis, 38 C.F.R. § 4.115 explains that except in cases where there is absence of a kidney or there is chronic renal disease requiring regular dialysis, there will not be separate ratings for any coexisting hypertension or heart disease. The criteria for rating renal dysfunction are found at 38 C.F.R. § 4.115a.  Renal dysfunction manifested by albumin and casts with history of acute nephritis; or, hypertension is granted a 
noncompensable rating.  A 30 percent rating is warranted when renal dysfunction is manifested by albumin constant or recurring with hyaline and granular casts or red blood cells; or, transient or slight edema or hypertension at least 10 percent disabling under Diagnostic Code 7101.  A 60 percent rating requires renal dysfunction with constant albuminuria with some edema; or, definite decrease in kidney function; or, hypertension at least 40 percent disabling under Diagnostic Code 7101.  An 80 percent rating is warranted for persistent edema and albuminuria with blood urea nitrogen (BUN) 40 to 80 mg%; or, creatinine 4 to 8 mg%; or, generalized poor health characterized by lethargy, weakness, anorexia, weight loss, or limitation of exertion.  Finally, a 100 percent rating is warranted for renal dysfunction requiring regular dialysis, or precluding more than sedentary activity from one of the following: persistent edema and albuminuria; or, BUN more than 80 mg%; or, creatinine more than 8 mg%; or, markedly decreased function of kidney or other organ systems, especially cardiovascular

The Veteran was afforded VA examinations in April 2004, July 2006, and November 2008.  According to an August 2006 VA treatment note, the Veteran had chronic kidney failure.  In July 2008, he was diagnosed with stage 2 chronic kidney disease.  The November 2008 VA examination revealed that the Veteran had stage 3 kidney disease and likely would require a renal transplant.  The Board finds that a VA examination is warranted to determine what the current symptoms are and how they relate to the diagnostic criteria listed above.  After a careful review of the Veteran's claims file, the VA examiner should also discuss the progression of the Veteran's disease, if possible in terms of the rating criteria. 

Throughout the pendency of the appeal the Veteran has asserted that his peripheral neuropathy of the right upper extremity and his peripheral neuropathy of the left upper extremity with Dupuytren's contracture of the left 3rd finger warrants a separate compensable rating under 38 C.F.R. § 4.73, Diagnostic Code 5307 in addition to his current disability ratings under 38 C.F.R. § 4.124a, Diagnostic Code 8515.  The RO has never addressed whether a separate rating is warranted under the schedular criteria for rating muscle disability.  On remand, the RO should consider and discuss whether a separate rating is warranted under 38 C.F.R. § 4.73.  The RO should also consider whether any of the Veteran's disabilities warrant referral for an extraschedular rating. 

Prior to any VA examination, outstanding records of pertinent medical treatment should be sought and obtained.  The RO should specifically obtain VA medical records dated between August 30, 2006 and February 9, 2008, and since August 20, 2008.  The Veteran should also be asked to identify private healthcare providers who have treated him for any of the disabilities in issue, since May 2005 and to sign authorization for release of information to obtain pertinent medical records, to include from Dr. Green's clinic in Fargo, North Dakota.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding records of evaluation and treatment of the Veteran from the Fargo, North Dakota VA Medical Center, dated between August 30, 2006 and February 9, 2008, and since August 20, 2008.  All records/responses received should be associated with the claims file.

2.  Request from SSA copies of any determination(s) and all records underlying any such determination(s) submitted or obtained in support of any claim for disability/supplemental income benefits submitted by the Veteran or on his behalf.  All records/responses received should be associated with the claims file.

3.  Send to the Veteran and his representative a letter requesting that he provide sufficient information, and if necessary, authorization to enable VA to obtain any additional evidence pertinent to the claims on appeal that is not currently of record.  Specifically request that the Veteran identify healthcare providers who have treated him for since May 2005 and ask him to provide authorization to enable VA to obtain all pertinent records from them, to include copies of treatment and evaluation records from Dr. Fred Green, in Fargo, North Dakota.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After completion of 1, 2, and 3 above, schedule the Veteran for a VA heart disease examination to ascertain the nature and likely etiology of the Veteran's heart murmur.  The entire claims file, to include a complete copy of the REMAND, must be made available to the examiner designated to examine the Veteran, and the report of examination should include discussion of the Veteran's documented medical history and assertions.  All appropriate tests and studies deemed necessary should be accomplished (with all results made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.

After reviewing the claims file, the examiner should provide details about the onset, frequency, duration, and severity of any heart murmur and should render an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (50 percent or greater probability) that this disorder (1) was incurred in or aggravated during active duty and/or (2) was proximately caused, or worsened, by any service-connected disability.  The Veteran is currently service-connected for: diabetes mellitus, diabetic nephropathy with hypertension, peripheral neuropathy of all four extremities, bilateral cataracts with diabetic retinopathy, and residuals of a lisfranc fracture of the right foot.  If aggravation of a nonservice-connected disorder by any service-connected disability is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation.  In rendering the above opinions, the examiner should discuss the Veteran's assertions.

The examiner should set forth detailed findings and a complete rationale for any opinion or conclusion expressed in a printed report.  If any requested opinion cannot be given, the examiner should state the reason(s) why.

5.  After completion of 1, 2, 3 and 4, above, schedule the Veteran for a VA examination to ascertain the nature and severity of the Veteran's nephropathy with hypertension.  The entire claims file, to include a complete copy of the REMAND, must be made available to the examiner designated to examine the Veteran, and the report of examination should include discussion of the Veteran's documented medical history and assertions.  All appropriate laboratory tests and studies deemed necessary should be accomplished (with all results made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.

Based on a review of the entire claims file and the results of the examination, the examiner should discuss the progression of the Veteran's disease since the grant of service connection in December 1998 and the current nature and severity of the Veteran's diabetic nephropathy with hypertension.  The progression of the Veteran's diabetic nephropathy should be discuss in terms of the criteria for evaluating renal dysfunction: (1) history of noncompensable hypertension under Diagnostic Code 7101; (2) presence of albumin and its frequency and duration; (3) presence of casts with history of acute nephritis; (4) recurrence of hyaline and granular casts or red blood cells; (5) presence of transient or slight edema or hypertension at least 10 percent disabling under Diagnostic Code 7101; (6) presence of constant albuminuria with some edema; (7) definite decrease in kidney function; (8) hypertension at least 40 percent disabling under Diagnostic Code 7101; (9) persistent edema and albuminuria with BUN 40 to 80mg%; (10) creatinine 4 to 8mg%; (11) generalized poor health characterized by lethargy, weakness, anorexia, weight loss, or limitation of exertion; (12) requiring regular dialysis; or (13) precluding more than sedentary activity due to persistent edema and albuminuria, or BUN more than 80mg%, or creatinine more than 8mg%, or markedly decreased function of kidney or other organ systems, especially cardiovascular.  

The examiner should set forth detailed findings and a complete rationale for any opinion or conclusion expressed in a printed report.  If any requested opinion cannot be given, the examiner should state the reason(s) why.

6.  After completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the issues on appeal, in light of all the evidence of record.  VA should consider and discuss whether (1) a separate rating for muscular symptoms associated with the Veteran's peripheral neuropathy of the upper extremities under 38 C.F.R. § 4.73; (2) staged ratings; and (3) referral for extraschedular consideration is warranted.  If any benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate supplemental statement of the case that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response.  The case should then be returned to the Board for further appellate review, if otherwise in order. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The appellant is also advised that failure to report for any scheduled examination may result in the denial of his claim(s).  38 C.F.R. § 3.655 (2010). 

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
M. R. VAVRINA
Acting Veterans Law Judge, Board of appellants' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


